Name: 2005/532/EC: Decision of the European Parliament of 24 April 2007 on closing the accounts of the European Food Safety Authority for the financial year 2005
 Type: Decision
 Subject Matter: budget;  accounting;  EU institutions and European civil service
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/168 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the European Food Safety Authority for the financial year 2005 (2005/532/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Food Safety Authority for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Food Safety Authority for the financial year 2005, together with the Authority's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (4), and in particular Article 44 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A6-0112/2007), 1. Notes that the final annual accounts of the European Food Safety Authority for the financial years 2004 and 2005 are as follows: Revenue and expenditure account for the financial years 2004 and 2005 (in EUR 1000) 2005 2004 Operating revenue 27 405 20 591 Total operating revenue 27 405 20 591 Administrative expenditure Staff expenditure -13 012 -7 564 Buildings and related expenditure -3 627 -4 192 Other expenditure (including expenses with consolidated EC entities) -2 205 -1 263 Depreciation and reduction in value of consolidated entities - 603 - 333 Operating expenditure (including expenses with consolidated EC entities) -8 413 -6 431 Total operating expenditure -27 674 -19 783 Operating profit/(loss) - 761 808 Revenue from financial operations  0 Expenditure from financial operations - 7 - 7 Profit/(loss) on financial operations - 7 - 6 Current profit/(loss) - 768 802 Extraordinary revenue Extraordinary expenditure  - 27 Extraordinary profit/(loss)  - 27 Economic outturn for the financial year - 768 775 NB: Variations in totals are due to the effects of rounding. Source: The Authority's data  This table summarises the data provided by the Authority in its own annual accounts; 2. Approves closing the accounts of the European Food Safety Authority for the financial year 2005; 3. Instructs its President to forward this Decision to the executive director of the European Food Safety Authority, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 22. (2) OJ C 312, 19.12.2006, p. 42. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 31, 1.2.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 575/2006 (OJ L 100, 8.4.2006, p. 3). (5) OJ L 357, 31.12.2002, p. 72.